From Rowan.
The act of Assembly regulating appeals from the County to the Superior Court declares, "that all persons dissatisfied with the judgment of the County Court shall be entitled to an appeal to the Superior Court; but before obtaining the same shall enter into bond with two sufficient securities for prosecuting the same (179) with effect." It seems, therefore, that the County Court have no power or authority to grant an appeal until they have received from the appellant a bond and adjudged that the security offered is sufficient. If, therefore, the party fail, during the sitting of the court, to obtain an appeal by executing a bond according to the provisions of the act, he is precluded forever thereafter from obtaining the same. The Court is therefore of opinion that this bond being executed after the rising of the County Court, the appeal intended to be prosecuted thereon cannot be sustained, and that the Superior Court have no authority to take a bond to sustain it. The appeal must therefore be dismissed.